DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Jun. 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 7-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Healey US 2015/0121823 A1 (hereafter Healey).

Regarding claims 1, 3, 5, and 23, Healey teaches a filter media (abstract, ¶7), comprising:
a first layer (fine fiber layer, ¶51) comprising a plurality of fibers (¶51-52), and
a second layer (coarse support layer, ¶67),
a support layer can also have a variety of air permeabilities depending upon the requirements of a desired application (¶72), the support layer needled to the first layer and the second layer (¶79).
wherein the first layer has a first value of a basis weight in g/m2 over an air permeability in CFM of the first layer (¶55),
wherein the second layer has a second value of a basis weight in g/m2 over an air permeability in CFM of the second layer (¶67),
wherein the basis weight of the first layer is in the range of 0.1 and 50 g/m2 (¶55),
wherein the plurality of fibers of the first layer have an average fiber diameter in the range of less than 10 microns (¶52),
wherein the second layer is charged (¶44, ¶63),
wherein the first layer has an air permeability in the range of 10 to 1000 CFM (¶55), and
wherein the second layer has a basis weight in the range of 10 to 100 g/m2 (¶67), and
wherein the second layer has an air permeability in the range of 300 to 1000 CFM (¶67).
Healey does not teach:
a support layer having an air permeability greater than 2000 CFM,
wherein the ratio of the first value to the second value is greater than or equal to 0.01 and less than or equal to 4,
wherein the basis weight of the first layer is less than or equal to 20 g/m2,
wherein the plurality of fibers of the first layer have an average fiber diameter of greater than or equal to 1 micron and less than or equal to 8 microns,
wherein the air permeability of the first layer is greater than or equal to 200 CFM and less than or equal to 650 CFM,
wherein the basis weight of the second layer is greater than or equal to 30 g/m2 and less than or equal to 85 g/m2, and
wherein the second layer has an air permeability of greater than or equal to 330 CFM and less than or equal to 1000 CFM.
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify:
the first layer to have a basis weight of equal to or more than 0.1 and less than or equal to 20 g/m2 (overlapping portion of the claimed range of less than or equal to 20 g/m2; the prior art range of 0.1 to 50 g/m2),
wherein the plurality of fibers of the first layer have an average fiber diameter of greater than or equal to 1 micron and less than or equal to 8 microns (overlapping portion of the claimed range of greater than or equal to 1 micron and less than or equal to 8 microns; the prior art range of less than 10 microns),
wherein the air permeability of the first layer is greater than or equal to 200 CFM and less than or equal to 650 CFM (overlapping portion of the claimed range of greater than or equal to 200 CFM and less than or equal to 650 CFM; the prior art range of between 10 and 1000 CFM),
wherein the basis weight of the second layer is greater than or equal to 30 g/m2 and less than or equal to 85 g/m2 (overlapping portion of the claimed range of  greater than or equal to 30 g/m2 and less than or equal to 85 g/m2; the prior art range of 10 to 100 gm2), and
wherein the second layer has an air permeability of greater than or equal to 330 CFM and less than or equal to 1000 CFM (overlapping portion of the claimed range of greater than or equal to 330 CFM and less than or equal to 1000 CFM; the prior art range of 300 to 1000 CFM)
as a prima facie case of obviousness. 
Regarding the ratio of the first value to the second value is greater than or equal to 0.01 and less than or equal to 4, the calculations are below using the overlapping ranges:
A first value using the lower bounds of the basis weight (0.1 gsm) and the upper bounds of the air permeability (650 CFM) yield a value of 1.5E-4.
A first value using the upper bounds of the basis weight (20 gsm) and the lower bounds of the air permeability (200 CFM) yield a value of 0.1.
A second value using the lower bounds of the basis weight (30 gsm) and the upper bounds of the air permeability (1000 CFM) yield a value of 0.03.
A second value using the upper bounds of the basis weight (85 gsm) and the lower bounds of the air permeability (330 CFM) yield a value of 0.26.
The ratio using the lower bounds of the first value (1.5E-4) and the upper bounds of the second value (0.26) yields a ratio of 5.7E-4.
The ratio using the upper bounds of the first value (0.1) and the lower bounds of the second value (0.03) yields a ratio of 3.3. 
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of Healey by choosing the overlapping portion of the ranges (0.01 to 3.3) as a prima facie case of obviousness.
MPEP §2144.05 II states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the support layer air permeability, such as where the support layer has an air permeability greater than 2000 CFM, as a prima facie case of obviousness of optimizing the variable of air permeability to affect the suitability to the desired application (¶79).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the support layer air permeability, such as where the support layer has an air permeability greater or equal to 2500 CFM and less than or equal to 10000 CFM, as a prima facie case of obviousness of optimizing the variable of air permeability to affect the suitability to the desired application (¶79).

Regarding claim 7, Healey teaches all the limitations of claim 1. Healey further teaches wherein the filter media has a final E1 efficiency of greater than or equal to 36% (¶79, 95 to 99.999%).

Regarding claim 8, Healey teaches all the limitations of claim 1. Healey further teaches wherein the filter media has an initial resistance of less than 10 mm H2O (¶19).
Healey does not state wherein the filter media has an initial resistance of less than or equal to 1.6 mm H2O.
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter media to have an initial resistance of less than or equal to 1.6 mm H2O as a prima facie case of obviousness.

Regarding claim 9, Healey teaches all the limitations of claim 1. Healey further teaches wherein the filter media is substantially free of adhesive (¶79).

Regarding claim 10, Healey teaches all the limitations of claim 1. Healey further teaches wherein the first layer comprises two or more sublayers (¶51, “at least one fine fiber filtration layer”).

Regarding claim 11, Healey teaches all the limitations of claim 1. Healey further teaches wherein the second layer comprises two or more sublayers (¶63, “at least one coarse fibrous support layer”).

Regarding claim 12, Healey teaches all the limitations of claim 1. Healey further teaches wherein the second layer comprises a first plurality of fibers comprising a first polymer and a second plurality of fibers comprising a second polymer (¶65-66).

Regarding claim 13, Healey teaches all the limitations of claim 1. Healey further teaches wherein the first layer is a non-wet laid layer (¶54).

Regarding claim 14, Healey teaches all the limitations of claim 1. Healey further teaches wherein the first layer comprises a plurality of meltblown fibers (¶54).

Regarding claim 15, Healey teaches all the limitations of claim 1. Healey further teaches wherein the first polymer comprises acrylic (¶66).

Regarding claim 16, Healey teaches all the limitations of claim 12. Healey further teaches wherein the first plurality of fibers comprise dry spun acrylic fibers, mod-acrylic fibers, wet spun acrylic fibers, or combinations thereof (¶65-66).

Regarding claim 17, Healey teaches all the limitations of claim 12. Healey further teaches wherein the second polymer comprises polypropylene (¶65, ¶117).

Regarding claim 19, Healey teaches all the limitations of claim 1. Healey further teaches the filter media is comprised by a filter element (¶2).

Regarding claim 20, Healey teaches all the limitations of claim 1. Healey further teaches the filter media is comprised by an HVAC filter (¶89).

Regarding claim 21, Healey teaches all the limitations of claim 19. Healey further teaches wherein the second layer is positioned upstream relative to the first layer (¶68-71).

Regarding claim 22, Healey teaches all the limitations of claim 19. Healey further teaches wherein the first layer is positioned upstream relative to the second layer (¶68-71).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Healey as applied to claim 12 above, and further in view of “Acrylic fiber” Wikipedia published 5 Jun. 2015 (hereafter Acrylic).

Regarding claim 18, Healey teaches all the limitations of claim 12. Healey further teaches wherein the first polymer comprises acrylic (¶66) and the second polymer comprises polypropylene (¶65, ¶117).
Healey does not state that the acrylic is dry spun acrylic.
Acrylic teaches dry spun acrylic as a known method of making the acrylic (Production).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify acrylic of Healey (¶66) by incorporating the dry spun acrylic of Acrylic in order to make the acrylic (Acrylic: Production). 
Further, MPEP §2113 states that a product by process claim is only limited to the structure implied by the steps. Thus, unless the dry spun acrylic has different properties to the acrylic of Healey ¶66 (which Examiner does not believe is the case), the claimed dry spun acrylic does not define over the Healey acrylic. 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Healey as applied to claim 12 above, and further in view of “Relative Permittivity –Dielectric Constant” The Engineering Toolbox published 2 Jul. 2014 accessed at <https://web.archive.org/web/20140702232754/https://www.engineeringtoolbox.com/relative-permittivity-d_1660.html> (hereafter Relative).

Regarding claim 24, Healey teaches all the limitations of claim 12. Healey further teaches where the first polymer is nylon (¶66, non-binder) and the second polymer is polyester (¶65, binder).
Healey does not state the dielectric constants of the polymers and thus does not state wherein a difference in dielectric constants between the first polymer and the second polymer is greater than or equal to 0.8 and less than or equal to 8.
Relative teaches where the dielectric constant of polyester is between 2.8 to 4.5 and the dielectric constant of nylon is 4.0 to 5.0. Thus the difference between the two materials is in the range of 0 to 2.2.
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric constants difference between the first and second polymers to be between 0.8 and 2.2 as a prima facie case of obviousness. 


Response to Arguments
The following is a response to Applicant’s arguments filed 24 Jun. 2022:

Applicant argues that “Applicant maintains that the Patent Office has articulated no motivation, nor expressed a reasonable expectation of success, to modify Healey in the manner asserted. Moreover, Applicant maintains that the Patent Office has failed to satisfy its burden of demonstrating that there is (1) a recognized problem or need in the art; (2) a finding that there had been a finite number of predictable potential solutions; and (3) a reasonable expectation of success to modify the art in the manner asserted by the Patent Office as required by MPEP 2145.
Examiner disagrees.
Examiner relied on MPEP §2144.05 I, which cites caselaw stating that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portions of the ranges. The burden then shifts to Applicant to show why the it would not have been obvious to choose the overlapping portions of the ranges, for instance by making a showing of unexpected results.
Applicant has not convincingly shown that the overlapping portions of the ranges are non-obvious. Thus, the rejections are maintained.

Applicant argues that Healey does not teach or make obvious a support layer having an air permeability greater than 2000 CFM and needled to the first layer as now recited in claim 1.
Examiner disagrees.
Regarding the needled limitation, Healey teaches such an affixing technique in paragraph 79.
Regarding the air permeability greater than 2000 CFM, Healey teaches where the air permeability can vary depending on the desired application in paragraph 72. Thus, it would have been obvious to optimize the air permeability to be greater than 2000 CFM. Applicant has not made a showing that an air permeability greater than 2000 CFM would not have been obvious in view of the Healey teaching. Further, a review of Applicant’s specification does not teach any criticality to an air permeability of greater than 2000 CFM (namely page 35 lines 15-33).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776